Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The testimony established that the defendant and another assailant, while armed with shotguns, robbed a supermarket. They were observed by a sergeant in the police department, who was shopping in the supermarket when the robbery occurred. The lighting conditions were good and the sergeant saw the defendant’s face from a distance of 3 or 4 feet away. After the defendant and his coassailant left the supermarket, they were pursued by the sergeant and, at separate times, they each fired shots at him. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Bracken, J. P., Lawrence, Harwood and Balletta, JJ., concur.